Citation Nr: 0634282	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  02-06 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for residuals of electric 
shock.



REPRESENTATION

Appellant represented by:	Michael A. Leonard, Esq. 



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from June 1955 to June 1958.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In that decision, the RO denied service 
connection for residuals of electric shock without indicating 
whether it was reopening the claim, which had previously been 
denied by Seattle, Washington RO.  

The Board in August 2005 (having previously remanded the 
appeal in October 2003) characterized the issue as a petition 
to reopen the previously denied claim, granted the petition 
to reopen, and denied the claim on the merits, along with a 
claim for compensation benefits for disabilities of the 
veteran's child.  The veteran appealed to United States Court 
of Appeals for Veterans Claims (the Court), which in July 
2006 pursuant to a Joint Motion vacated and remanded only the 
claim for service connection for electric shock residuals.

For the reasons explained below, in order to comply with the 
instructions in the Joint Motion, the claim for service 
connection for residuals of electric shock must be REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

In July 2005, after the additional development ordered in the 
October 2003 remand had been completed, the RO wrote to the 
veteran and told him it was returning the case to the Board 
and that if he had additional evidence he should mail it 
directly to the Board.  In response, the veteran's then 
representative forwarded directly to the Board the veteran's 
July 2005 statement in support of claim (VA Form 21-4138) and 
attached additional evidence consisting of general medical 
information regarding electric shock-related issues.  In its 
August 2005 decision, the Board construed the veteran's 
request in his statement in support that the Board review the 
evidence in deciding his claim as a waiver of initial RO 
review of the evidence pursuant to 38 C.F.R. § 20.1304(c) 
(2006).  The Joint Motion, however, found that the veteran 
and his representative, in following the RO's instructions to 
submit additional evidence directly to the Board, did not 
evince a knowing and intentional waiver of the veteran's 
procedural right to have the RO initially consider his new 
evidence.  Joint Motion, at 3 (citing Janssen v. Principi, 15 
Vet. App. 370, 375-376 (2001)).  As indicated in the October 
2006 letter from the veteran's attorney, the Joint Motion 
instructions require the Board to remand the claim for 
consideration of the evidence submitted in July 2005 along 
with all of the other evidence in the claims folder and to 
readjudicate the claim.

In addition, the Board's August 2005 decision found that the 
RO had complied with the notification requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA) based primarily 
on the RO's March 2001 letter.  There have been many Court 
decisions elaborating on these requirements since that time 
and, even though there are subsequent VCAA-related letters in 
the claims file, the AMC on remand should send a new letter 
that complies with the VCAA as interpreted by all applicable 
precedents including, but not limited to, Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the veteran a new VCAA letter 
explaining the application of the VCAA to 
his claim for service connection for 
residuals of electric shock in light of 
all applicable Court precedents, 
including, but not limited to, 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Then, review the additional evidence 
that the veteran submitted in July 2005 
and any other additional evidence 
obtained and readjudicate the claim under 
all appropriate statutory and regulatory 
provisions and legal theories.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration after compliance 
with appropriate appellate procedures, including issuance of 
a SSOC.  No action by the veteran is required until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the requested 
development.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


